Citation Nr: 0934704	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-38 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a positive 
tuberculin tine test.

5.  Entitlement to service connection for a lung disability, 
including as secondary to in-service asbestos exposure.

6.  Entitlement to a disability rating greater than 
10 percent for residuals of a right ankle fracture with scar.

7.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his brother


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 
1967 and from April 1967 to December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted the Veteran's claim for a 
compensable disability rating for residuals of a right ankle 
fracture with scar and assigned a 10 percent rating effective 
May 31, 2006, and denied the Veteran's claim for a 
compensable disability rating for bilateral hearing loss.  
The RO also determined that new and material evidence had not 
been received sufficient to reopen the previously denied 
claim of service connection for diabetes mellitus.  The RO 
finally denied the Veteran's claims of service connection for 
tinnitus, allergic rhinitis, a positive tuberculin tine (TB 
tine) test, and for a lung disability, including as due to 
in-service asbestos exposure.  The Veteran disagreed with 
this decision in February 2007.  He perfected a timely appeal 
in November 2007 and requested a Travel Board hearing which 
was held at the RO in April 2009.  

The Board observes that, in a December 1983 rating decision, 
the RO denied the Veteran's claim of service connection for 
diabetes mellitus.  The Veteran did not appeal this decision, 
and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for diabetes mellitus is as stated on the 
title page.  Regardless of the RO's actions, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen this claim.  That is, 
the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of entitlement to service connection for diabetes 
mellitus, entitlement to service connection for allergic 
rhinitis, and entitlement to a compensable disability rating 
for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In December 1983, the RO denied, in pertinent part, the 
Veteran's claim of service connection for diabetes mellitus.

3.  New & material evidence has been received since December 
1983 sufficient to reopen the Veteran's previously denied 
claim of service connection for diabetes mellitus.

4.  The Veteran's current tinnitus is not related to active 
service.

5.  The Veteran does not experience any current disability 
due to a positive TB tine test which could be attributed to 
active service; in any event, a positive TB tine test is not 
a disability for VA compensation purposes.

6.  The Veteran's lung disability is not related to active 
service or any incident of such service, including his 
claimed in-service asbestos exposure.

7.  The Veteran's service-connected residuals of a right 
ankle fracture with scar are, at worst, moderately disabling.


CONCLUSIONS OF LAW

1.  The December 1983 RO decision, which denied the Veteran's 
claims of service connection for diabetes mellitus, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.104 (2008).

2.  Evidence received since the December 1983 RO decision in 
support of the claim of service connection for diabetes 
mellitus is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).
 
4.  A positive TB tine test is not related to active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  A lung disability was not incurred in active service, 
including as secondary to in-service asbestos exposure.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

6.  The criteria for a disability rating greater than 
10 percent for residuals of a right ankle fracture with scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.71, Diagnostic Code (DC) 5010-5284 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran with VCAA notice in 
July and August 2006.  These VCAA notice letters were 
provided prior to the January 2007 rating decision which 
denied all of the Veteran's claims; thus, this notice was 
timely.  These VCAA notice letters also provided the Veteran 
with notice of the Dingess requirements.  The claimant also 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  As all of the Veteran's claims are denied herein, 
no new disability ratings or effective dates for an award of 
benefits will be assigned.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess, 19 Vet. App. at 473.  In July 2006, the Veteran 
notified VA that he had no further information or evidence to 
submit in support of his claims.

The July 2006 VCAA notice letter also defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claim of service connection for diabetes 
mellitus, and noted the evidence needed to substantiate the 
underlying claim of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As noted above, in July and 
August 2006, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.    

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the Veteran's increased rating claim 
for residuals of a right ankle fracture with scar is being 
denied, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  In Dingess, the United States Court of Appeals for 
Veterans Claims (Veterans Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  Here, the Veteran 
received Vazquez-Flores notice in May 2008.

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that - except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim - (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not raised any issue of harmful error in this case.  
Accordingly, and in light of the Supreme Court's recent 
decision in Sanders, the Board finds that any failure to 
satisfy the duty to notify in this case is not prejudicial.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  

The Veteran has contended that he was treated by A.W. Tramp, 
M.D., in Falls City, Nebraska for his claimed disabilities.  
The RO has requested the Veteran's records from Dr. Tramp 
repeatedly.  To date, however, this physician has not 
responded to any of these requests.  In August 2007, the RO 
sent the Veteran a letter requesting that he contact 
Dr. Tramp and ask this physician for his records and/or 
provide these records to VA.  There is no record of a 
response from the Veteran.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met with respect to the 
claims being denied in this decision.  The Veteran has been 
provided with VA examinations to determine the current nature 
and etiology of his tinnitus.  With respect to the Veteran's 
service connection claim for a positive TB tine test, the 
Board observes that the Veteran is seeking service connection 
for a symptom - in this case, a positive TB tine test - and 
not for any underlying disability.  The Veterans Court has 
held that the presence of a mere symptom alone, absent 
evidence of a diagnosed medical pathology or other 
identifiable underlying malady or condition that causes the 
symptom, does not qualify as disability for which service 
connection is available.  See generally Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).   With respect to 
the Veteran's service connection claim for a lung disability, 
including as secondary to in-service asbestos exposure, 
although the Veteran has been diagnosed as having a lung 
disability since service separation, there is no evidence 
supporting his assertion of in-service asbestos exposure.  
The Veteran also has been provided with examinations which 
address the current nature and severity of his service-
connected residuals of a right ankle fracture with scar.  
Thus, additional examinations are not necessary.  And, as VA 
has fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

New and Material Evidence

In December 1983, the RO denied, in pertinent part, the 
Veteran's claim of service connection for diabetes mellitus.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2008).  The Veteran did not 
initiate an appeal of this decision; thus, the December 1983 
rating decision became final.  

The claim of entitlement to service connection for diabetes 
mellitus may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his previously 
denied service connection claim for diabetes mellitus on a VA 
Form 21-4138 that was date-stamped as received at the RO on 
May 31, 2006.  As relevant to this claim, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for diabetes mellitus, the evidence 
before VA at the time of the prior final RO decision in 
December 1983 consisted of certain of the Veteran's service 
treatment records and a report of VA examination in November 
1983.  In the narrative for this rating decision, the RO 
noted that the Veteran's service treatment records were 
incomplete and that no service treatment records were 
available dated prior to 1967.  The RO also noted that the 
Veteran's available service treatment records showed a family 
history of diabetes.  A January 1977 treatment report showed 
latent diabetes but did not indicate the Veteran's blood 
sugar at that time.  At the Veteran's separation physical 
examination, it was noted that he was a borderline diabetic 
controlled by diet.  No diabetes mellitus was found on VA 
examination in November 1983.  Thus, the claim was denied.

The newly submitted evidence consists of additional VA and 
private treatment records.

While hospitalized at a private facility in June 2008, 
cardiac consultation noted that the Veteran's history 
included diabetes.  It was noted that he had been 
hospitalized for increasing shortness of breath in the past 
year which had worsened in the 3 days prior to admission.  
The impressions included diabetes.

The newly submitted VA treatment records show no complaints 
of or treatment for diabetes mellitus since service 
separation.

With respect to the Veteran's application to reopen a claim 
of service connection for diabetes mellitus, the Board notes 
that the evidence which was of record in February 1983 showed 
that the Veteran did not experience any current disability 
due to diabetes mellitus which could be attributed to active 
service.  The Veteran now has submitted medical evidence 
showing a diagnosis of diabetes mellitus which could be 
attributed to active service.  This evidence is new, in that 
it has not been submitted previously to agency adjudicators.  
This evidence also is material to the issue of whether the 
Veteran's current diabetes mellitus is related to active 
service.  The newly submitted evidence also raises a 
reasonable possibility that the Veteran's current diabetes 
mellitus may be related to active service, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for diabetes mellitus, and is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial in February 1983.  
Because new and material evidence has been received, the 
Board finds that the previously denied claim of service 
connection for diabetes mellitus is reopened.

Service Connection

The Veteran contends that he incurred tinnitus during active 
service.  The Veteran also contends that he is entitled to 
service connection for a positive TB test which he had during 
active service.  The Veteran contends further that he 
incurred a lung disability during active service, including 
as secondary to in-service asbestos exposure.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

The Veteran's available service treatment records show that, 
at his re-enlistment physical examination at the beginning of 
his second period of active service in April 1967, the 
Veteran's medical history included ear trouble.  Clinical 
evaluation was normal except for mild left eyelid ptosis and 
a right upper arm scar.  Chest x-ray was normal.

In February 1970, the Veteran complained of a cold and cough.  
Physical examination showed scattered rhonchi in the chest.  
The impression was acute bronchitis.  The Veteran was advised 
to reduce or stop his smoking.  

On periodic physical examination in December 1972, clinical 
evaluation was normal except for bilateral blepharitis and 
dental caries.  Chest x-ray was within normal limits.  On 
periodic physical examination in October 1973, clinical 
evaluation was normal.  Chest x-ray was negative.  

In December 1974, the Veteran complained of generalized 
malaise, a productive cough which had lasted for 1 week, 
chills, fever, cold sweats during the day, and a worsening 
chest tightness.  Physical examination showed some wheezing 
in the chest.  The Veteran's ears and throat were within 
normal limits.  The impression was bronchitis.

In April 1975, it was noted that the Veteran had a long 
history of noise-induced high frequency hearing loss.

On periodic physical examination in November 1976, clinical 
evaluation was normal except for expiratory and inspiratory 
wheezing.  It was noted that the Veteran was a 11/2 pack a day 
smoker.  He also reported a periodic morning cough.  Chest x-
ray was negative.  The summary of defects and diagnoses 
included subacute bronchitis which was not considered 
disabling.

In July 1978, it was noted that the Veteran's skin test for 
tuberculosis had been positive 2 weeks earlier but had been 
negative previously.  The Veteran reported that his wife's 
cousin had experienced active tuberculosis 12 years earlier.  
Chest x-ray showed no active disease.  It also was noted that 
the Veteran was asymptomatic.  He was put on INH prophylactic 
treatment (300 mg daily for 1 year).

In September 1978, it was noted that the Veteran was a 
positive PPD (purified protein derivative) of tuberculin 
converter.  

In October 1978 and April 1979, it was noted that the Veteran 
was being seen for "TB control."  A chest x-ray was within 
normal limits on both outpatient visits.  It also was noted 
in October 1978 that the Veteran's liver profile was within 
normal limits.  His glucose level was 105 at rest which was 
within normal limits.

In August 1979, it was noted that the Veteran had completed a 
1-year regiment of INH.

A review of a NAVMED Form 6224/1, "Tuberculosis 
Contact/Convertor Follow-up," included in the Veteran's 
service treatment records shows that his skin test reading 
was positive in July 1978.  Subsequent skin testing in July 
and August 1978 and July 1979 all were within normal limits.  
Follow-up examinations in October 1978, and in January, April 
and  July 1979 all were within normal limits.  It also was 
noted that the Veteran had no active disease in July 1979.

In a January 1982 "Dental Health Questionnaire," the 
Veteran denied that he had been diagnosed as having 
tuberculosis.  He also reported that he had taken INH for 
1 year.

At his separation physical examination in November 1982, the 
Veteran's medical history included ear trouble and shortness 
of breath.  Clinical evaluation of the Veteran's ears, lungs, 
and chest was normal.  

The Veteran's service personnel records show that he was 
trained as an aviation machinist's mate.  His military 
occupational specialty (MOS) was aircraft engine mechanic.

The post-service medical evidence shows that, on VA general 
medical examination in November 1983, the Veteran reported 
that he had had "a positive TB skin test in the mid 1970's.  
He took INH for one year."  Physical examination of the 
chest showed no evidence of any excessive cough or 
expectoration.  Chest excursion was normal.  No pathology was 
found on palpation and percussion of the chest.  No rales or 
rhonchi were heard on auscultation.  Chest x-ray was normal.

On VA ears, nose, and throat examination in November 1983, it 
was noted, "When directly asked [the Veteran] does not 
complain of any ringing in either ear."  

The Veteran reported to a private emergency room in June 2002 
complaining of a 3-week history of right flank pain and groin 
discomfort.  He reported that he smoked 2 packs of cigarettes 
a day.  Physical examination showed clear lungs bilaterally.  
The impressions included nasal congestion.

On private outpatient cardiology consultation in May 2003, 
the Veteran's complaints included some dyspnea on exertion.  
He denied any paroxysmal nocturnal dyspnea.  The Veteran's 
medical history included bronchitis.  It was noted that the 
Veteran was a chronic smoker and had smoked 2 packs daily for 
45 years.  The Veteran reported experiencing some sinus 
problems.  He also reported a history of emphysema and a 
chronic cough.  Physical examination showed quiet and regular 
chest respirations and clear lungs to auscultation.  The 
impressions included dyspnea on exertion and a history of 
bronchitis.

On private outpatient treatment in August 2003, the Veteran 
"says he's feeling great."  He denied any chest pain, 
worsening shortness of breath, or paroxysmal nocturnal 
dyspnea.  Physical examination was unchanged from May 2003.  
The impressions included dyspnea on exertion.

On VA audiology examination in September 2006, the Veteran's 
complaints included constant bilateral tinnitus.  He reported 
that his tinnitus had begun early in his active service.  He 
reported that he had served as an aircraft mechanic on the 
flight deck "for his entire service career."  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  This examiner opined that, given 
the Veteran's in-service noise exposure, it was as likely as 
not that "at least a portion" of his tinnitus was due to 
in-service exposure.  This examiner also opined that 
additional noise exposure, aging, and the Veteran's health 
since active service "are likely contributing factors" to 
his current tinnitus.

In a December 2006 addendum to the September 2006 VA 
audiology examination report, the VA examiner stated, "In 
light of recent documentation provided to us which clearly 
shows the Veteran denied any tinnitus in 1983, it is not as 
likely as not the present tinnitus was from military noise 
exposure."

The Veteran was hospitalized at a private facility in June 
2008 after developing sudden shortness of breath.  "He 
states that he was just talking at the time and the next 
thing he knows he suddenly went short of breath and 
hyperventilating."  The Veteran also reported experiencing 
chronic cough and dyspnea.  The Veteran stated that he had 
smoked 3-4 packs of cigarettes per day since he was age 7 but 
recently cut back to 1 pack per day.  Physical examination 
showed he was mild respiratory distress, diffuse rhonchi in 
the lungs, and occasional wheezes.  The Veteran had 
remarkable egophony on the bilateral upper lobes, right 
greater than left.  A computerized tomography (CT) scan of 
the Veteran's chest showed right hilar adenopathy, focal 
areas of consolidation in the right upper lobe anteriorly and 
peripherally in conjunction with mediastinal lymphadenopathy.  
There also were small to moderate size bilateral pleural 
effusions and scattered small pulmonary nodular opacities.  
The private physician stated that the overall findings on CT 
scan were "suspicious for bronchogenic neoplasm."  The 
impressions were right upper lobe consolidative pneumonia, 
diffuse mediastinal and hilar lymphadenopathy, lung nodules, 
and right upper lobe volume loss with a history and risk 
factors concerning for lung cancer.

On pulmonary consultation while hospitalized in June 2008, it 
was noted that the Veteran had a history of chronic 
obstructive pulmonary disease (COPD) and had been 
hospitalized with complaints of progressing shortness of 
breath.  The Veteran currently was not complaining of 
shortness of breath.  It was noted that the Veteran had 
smoked 2-4 packs of cigarettes a day for more than 50 years.  
Physical examination showed some expiratory wheezes and 
crackles in the right upper lung fields.  CT scan showed some 
pulmonary fibrosis, some infiltrates in the right upper lung 
field, and some large mediastinal lymph nodes.  The private 
physician stated that it was likely that the Veteran's COPD 
was contributing to his symptoms.  The assessment included 
lung mass/right upper lobe infiltrate.

In a July 2008 letter, James A. Longabaugh, M.D., stated that 
the Veteran had been diagnosed as having moderately severe 
COPD.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
tinnitus.  The Veteran's service treatment records show that, 
although his hearing was tested frequently during active 
service, no complaints of tinnitus (or a ringing in the ears) 
was noted at any time during active service.  The Veteran 
specifically denied any ringing in his ears on VA examination 
in November 1983, less than 1 year after his service 
separation in December 1982.  It appears instead that the 
Veteran first complained of tinnitus in September 2006, when 
the VA examiner diagnosed the Veteran as having tinnitus.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Board notes that the VA examiner initially determined 
following VA examination in September 2006 that that "at 
least a portion" of his tinnitus was due to in-service noise 
exposure while serving as an aircraft mechanic.  The Board 
acknowledges the Veteran's honorable active service as an 
aircraft engine mechanic with several fighter squadrons in 
the Navy.  As the VA examiner determined in a December 2006 
addendum to the September 2006 VA audiology examination 
report, however, because the Veteran denied experiencing any 
tinnitus when examined in November 1983 (less than 1 year 
after his service separation), it is not as likely that any 
current tinnitus is related to active service.  Absent 
competent evidence, to include a medical nexus, relating the 
Veteran's current tinnitus to active service, the Board finds 
that service connection for tinnitus is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
positive TB tine test.  The Veteran's service treatment 
records show that, following a positive skin test for TB in 
July 1978, the Veteran was placed on INH therapy for 1 year.  
At that time, it was noted that the Veteran was asymptomatic 
for tuberculosis.  It appears that the Veteran may have been 
placed on INH therapy as a precautionary measure because 
these records show that repeated tuberculosis testing was 
within normal limits while the Veteran was on INH therapy 
between July 1978 and July 1979.  By July 1979, it was noted 
that the Veteran had no active disease.  The Veteran also 
denied that the had been diagnosed as having tuberculosis in 
a January 1982 "Dental Health Questionnaire."  

As noted above, it appears that the Veteran is seeking 
service connection for a symptom - a positive TB tine test - 
rather than for any underlying disability (such as 
tuberculosis).  The presence of a mere symptom alone, absent 
evidence of a diagnosed medical pathology or other 
identifiable underlying malady or condition that causes the 
symptom, does not qualify as disability for which service 
connection is available.  See Sanchez-Benitez, 239 F.3d at 
1356.  

The post-service medical evidence shows that the Veteran does 
not experience any current disability which could be 
attributed to the positive TB test he had during active 
service.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
due to a positive in-service TB tine test which could be 
attributed to active service, the Board finds that service 
connection for a positive TB tine test is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
lung disability, including as due to in-service asbestos 
exposure.  As the RO has noted, it is not clear which lung 
disability the Veteran attributes to his claimed in-service 
asbestos exposure.  The Veteran's service treatment records 
show that he was treated for several lung disabilities 
(variously diagnosed as acute bronchitis, bronchitis, and 
subacute bronchitis).  The Veteran's chest x-ray repeatedly 
was within normal limits during active service as well.  And 
his separation physical examination was completely normal.  
Following service separation, the Veteran's chest was normal 
on VA examination in November 1983.  The post-service medical 
evidence also shows that, although the Veteran has been 
treated for a variety of lung problems since active service 
(variously diagnosed as dyspnea on exertion, a history of 
bronchitis, and COPD), none of his post-service VA or private 
treating physicians have related any of his lung problems to 
active service or any incident of such service, including the 
alleged in-service asbestos exposure.  The Board observes 
that the Veteran also has not reported his alleged in-service 
asbestos exposure to any of his post-service treating 
physicians.  In summary, without any medical evidence, to 
include a nexus opinion, relating the Veteran's lung 
disability to active service, the Board finds that service 
connection for a lung disability, including as due to in-
service asbestos exposure, is not warranted.

Increased Rating

The Veteran also contends that his service-connected 
residuals of a right ankle fracture are more disabling than 
currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2008); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2008). All reasonable doubt is 
resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Veterans 
Court held that, in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See also 38 C.F.R. § 4.59.

The Veteran's service-connected residuals of a right ankle 
fracture currently are evaluated as 10 percent disabling by 
analogy to 38 C.F.R. § 4.71a, DC 5010-5284 (arthritis-other 
foot injuries).  See 38 C.F.R. § 4.71a, DC 5010-5284 (2008).

DC 5284 provides a 10 percent rating for moderate foot 
injuries.  A 20 percent rating is assigned for moderately 
severe foot injuries.  A maximum 30 percent rating is 
assigned for severe foot injuries.  See 38 C.F.R. § 4.71a, 
DC 5284 (2008).

Degenerative arthritis established by X-ray evidence also 
will be rated on the basis of limitation of motion under the 
proper diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. §§ 4.71a, DC 5003, 5010.  Only when the 
limitation of motion of the specific joint is noncompensable 
under the appropriate DC a rating of 10 percent is applicable 
for each such major joint or group of minor joints affected 
by limitation of motion.

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where 
a Veteran has a limitation of flexion and a limitation of 
extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  The evaluation, however, of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2008).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2008).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The medical evidence shows that, on VA examination in 
November 2006, the Veteran complained of progressively 
worsening right ankle pain.  The Veteran denied using any 
assistive devices for walking.  He also denied any 
constitutional symptoms or incapacitating episodes of 
arthritis.  He denied any functional limitations on standing.  
He reported that he was limited to walking 100 yards.  The 
Veteran also reported that he had stopped working "about two 
months ago because of leg problems but not because of his 
ankle."  The Veteran reported that his right ankle "pops 
often but does not lock or give out."  

Physical examination in November 2006 showed no evidence of 
abnormal weight bearing, a normal gait, no inflammatory 
arthritis, and no joint ankylosis.  There also was a 
4 centimeter (cm) well-healed scar over the lateral malleolus 
and no ankle deformity.  Range of motion testing of the right 
ankle showed dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 450 degrees.  All ranges of motion were 
achieved without pain.  Repeated range of motion testing 
showed mild popping but no weakness, fatigue, or 
incoordination.  The Veteran reported that his major 
functional limitation was a lack of endurance on repetitive 
use.  The VA examiner stated that he could not determine any 
additional limitation of motion following repetitive testing 
without resorting to speculation.  This examiner also noted 
that the Veteran's service-connected right ankle disability 
"was not interfering with his job but was interfering with 
daytime activities."  X-rays of the right ankle showed a 
posterior bone fragment "likely from old ankle injury."  
The diagnoses included right ankle pain.  

The Board finds that the preponderance of the evidence is 
against assigning a disability rating greater than 10 percent 
for the Veteran's service-connected residuals of a right 
ankle fracture with scar (right ankle disability).  The 
medical evidence shows that the Veteran's service-connected 
right ankle disability is, at worst, moderately disabling.  
VA examination in November 2006 showed no evidence of 
abnormal weight bearing, a normal gait, no inflammatory 
arthritis, and no joint ankylosis.  There was a 4 cm well-
healed scar over the lateral malleolus and no ankle 
deformity.  There also was a full range of right ankle motion 
without pain.  Repeated range of motion testing showed mild 
popping but no weakness, fatigue, or incoordination.  The VA 
examiner stated that he could not determine any additional 
limitation of motion following repetitive testing without 
resorting to speculation.  X-rays of the right ankle only 
showed a posterior bone fragment "likely from old ankle 
injury."  The diagnoses included right ankle pain.  In 
summary, absent evidence of moderately severe foot injury 
(i.e., a 20 percent rating under DC 5284), the Board finds 
that the criteria for a disability rating greater than 
10 percent for residuals of a right ankle fracture with scar 
have not been met.  See 38 C.F.R. § 4.71a, DC 5284 (2008).

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  On VA examination in November 2006, the 
Veteran reported that he had stopped working approximately 
2 months earlier "because of leg problems but not because of 
his ankle."  The VA examiner stated that the Veteran's 
service-connected right ankle disability "was not 
interfering with his job."  Thus, the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  In this regard, the Board finds that there has been 
no showing by the Veteran that his service-connected right 
ankle disability has resulted in marked interference with his 
prior employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As new and material evidence has been received, the 
previously denied claim of service connection for diabetes 
mellitus is reopened; to this extent only, the appeal is 
granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a positive TB tine test 
is denied.

Entitlement to service connection for a lung disability, 
including as secondary to in-service asbestos exposure, is 
denied.

Entitlement to a disability rating greater than 10 percent 
for residuals of a right ankle fracture with scar is denied.

	(CONTINUED ON NEXT PAGE)



REMAND

As noted above, the Board has determined that new and 
material evidence has been received sufficient to reopen the 
Veteran's previously denied service connection claim for 
diabetes mellitus.  Accordingly, on remand, the Veteran 
should be scheduled for VA examination to determine the 
current nature and etiology of his diabetes mellitus.

The Veteran also contends that he incurred allergic rhinitis 
during active service.  It was noted at the Veteran's April 
2009 Travel Board hearing that his service treatment records 
showed that he was treated for sinusitis and/or allergic 
rhinitis on numerous occasions during active service.  It 
also was noted at the Veteran's April 2009 hearing that the 
VA examiner who examined him for sinusitis in November 2006 
had concluded erroneously that there were few in-service 
entries showing treatment for sinusitis and/or allergic 
rhinitis.  Given the foregoing, the Board finds that the VA 
sinus examination report dated in November 2006 is inadequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2008).  Thus, on 
remand, the Veteran should be scheduled for another VA 
examination (by a different VA examiner that the one who 
conducted the November 2006 examination, if possible) to 
determine the nature and etiology of his current sinusitis.

The Veteran contends further that his service-connected 
bilateral hearing loss is more disabling than currently 
evaluated.  He testified at his April 2009 Travel Board 
hearing that he had been fitted with new hearing aids in 
December 2008.  A review of the claims file shows that the 
Veteran was fitted with new hearing aids in December 2008.  
Unfortunately, a copy of the Veteran's most recent VA 
audiogram dated in November 2008 has not been associated with 
the claims file.  Thus, on remand, the Veteran's up-to-date 
VA treatment records should be obtained and associated with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have treated him for 
allergic rhinitis since active service 
and/or who have treated him for his 
service-connected bilateral hearing loss 
in recent years.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already, 
including the November 2008 VA audiogram.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the Veteran for 
examination(s) to determine the nature, 
extent, and etiology of his diabetes 
mellitus and allergic rhinitis.  All 
appropriate testing should be conducted.  
A copy of the claims file should be 
provided to the examiner(s) for review at 
each examination.

For diabetes mellitus, based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any diabetes mellitus 
had its onset in active service.

For allergic rhinitis, based on a review 
of the claims file, including the 
Veteran's service treatment records 
showing multiple in-service complaints of 
and treatment for sinusitis and/or 
allergic rhinitis, and the results of the 
Veteran's physical examination, the 
examiner(s) should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any allergic rhinitis 
had its onset in active service.  If 
possible, the Veteran should be scheduled 
for VA sinus examination with a VA 
examiner other than Isaac Witkowski, M.D.

3.  Then, readjudicate the claims of 
service connection for diabetes mellitus 
and for allergic rhinitis and the claim 
for a compensable disability rating for 
bilateral hearing loss.  If the benefits 
sought on appeal remain denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


